DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments filed 3/3/2021 have been considered.  Claims 1, 8 and 13 have been amended.  Claims 2, 4, 5 and 19 have been cancelled.  Claims 20-22 have been added.  Claims 1, 3, 6-18 and 20-22 remain pending in the application.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Mueller on 3/10/2021.
The application has been amended as follows:
With regard to Claim 3:
 	3.	(currently amended)  The patient positioning system in accordance with Claim [[2]] 1, wherein said at least one clamp comprises: a U-shaped portion configured to be coupled the frame; and a ring portion configured to be coupled to said roller.



Reasons for Allowance
Applicant’s amendments have overcome each and every Claim Objection, 112(a) rejection, and prior art rejection set forth in the Final Rejection filed 1/8/2021.  Claims 1, 3, 6-18 and 20-22 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The combination of structure present in independent Claims 1, 8, 13 and 20-22 along with the amended language was not found in the prior art of record.  In particular, the limitations regarding the sensor system and the placement of the clamp and strap in combination with the other structure disclosed in Claims 1, 8, 13 and 20-22 was not found in the prior art of record.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1, 8, 13 and 20-22 may be reasonably set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673


								/ROBERT G SANTOS/                                                                                      Primary Examiner, Art Unit 3673